United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS         March 17, 2004
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 03-10940
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

KENT LAMARR BOOZE,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                   USDC No. 4:03-CR-121-ALL-A
                       --------------------

Before JOLLY, WIENER, and PICKERING, Circuit Judges.

PER CURIAM:*

     Kent Lamarr Booze pleaded guilty to a one-count information

that charged him with aiding and abetting the false

representation of a Social Security number.   Based on Booze’s

cooperation, the Government filed a motion for downward departure

pursuant to U.S.S.G. § 5K1.1.   The district court denied that

motion.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-10940
                                 -2-

     Booze appeals the district court’s refusal to grant the

Government’s § 5K1.1 motion for downward departure.   We lack

jurisdiction over the denial of a downward departure unless

the district court mistakenly believed it lacked the authority

to depart.    United States v. Yanez-Huerta, 207 F.3d 746, 748

(5th Cir. 2000).   The court in this case properly understood the

scope of its authority but declined to exercise its discretion to

depart.    We therefore lack jurisdiction to review its decision.

The Government’s motion seeking leave to forego filing a brief in

this case and its motion for dismissal of this appeal are

GRANTED.    See United States v. Landerman, 167 F.3d 895, 899-900

(5th Cir. 1999).

     APPEAL DISMISSED.